 18-10509-shl        Doc 1628        Filed 09/02/20 Entered 09/02/20 21:37:35               Main Document
                                                 Pg 1 of 23



GEM CERTIFICATION & ASSURANCE LAB, INC.
Donald A. Palmieri
580 Fifth Avenue, Suite LL-05
New York, New York 10036
Telephone: (212) 869-8985
Facsimile: (212) 869-2315

Appraiser to the Chapter 11 Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                 :
In re:                                                           :   Chapter 11
                                                                 :
FIRESTAR DIAMOND, INC., et al.                                   :   Case No. 18-10509 (SHL)
                                                                 :
Debtors. 1                                                       :   (Jointly Administered)
                                                                 :
-----------------------------------------------------------------X


        SUMMARY COVER SHEET TO THE FINAL FEE APPLICATION OF
GEM CERTIFICATION & ASSURANCE LAB, INC, AS APPRAISER TO THE CHAPTER 11
   BANKRUPTCY TRUSTEE FOR COMPENSATION FOR SERVICES RENDERED
   AND REIMBURSEMENT OF EXPENSES INCURRED FOR THE PERIOD FROM
                   JUNE 29, 2018 THROUGH JULY 31, 2020




  1The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: Firestar
  Diamond, Inc. (2729), Fantasy, Inc. (1673), and Old AJ, Inc. f/k/a A. Jaffe, Inc. (4756).
18-10509-shl     Doc 1628      Filed 09/02/20 Entered 09/02/20 21:37:35    Main Document
                                           Pg 2 of 23




Name of Applicant:                         GEM CERTIFICATION & ASSURANCE LAB

Authorized to Provide
Professional Services to:                  Richard Levin, Trustee

Effective Date of Retention:               June 29, 2018

Time Period Covered By This
Application:                               May 1, 2020 through July 31, 2020 (“Seventh Interim
                                           Application Period”); June 29, 2018 through July 31,
                                           2020 (“Final Application Period”)

Compensation Sought as Actual,
Reasonable and Necessary for
Seventh Interim Application Period:        $ 4,512.50


Amount of Expense Reimbursement
Sought as Actual, Reasonable and
Necessary for the Seventh Interim
Application Period:                        $ 0.00

Total Compensation and Expense
Reimbursement Sought to be Allowed
For the Seventh Interim Application
Period:                                    $ 4,512.50

Compensation Sought as Actual,
Reasonable and Necessary for
Final Application Period:                  $529,465.50

Amount of Expense Reimbursement
Sought as Actual, Reasonable and
Necessary for Final
Application Period:                        $72,823.21

Total Compensation and Expense
Reimbursement Sought to be Allowed
For the Final Application
Period:                                    $602,288.71
 18-10509-shl   Doc 1628    Filed 09/02/20 Entered 09/02/20 21:37:35   Main Document
                                        Pg 3 of 23




Total Fees & Expenses Previously
Allowed & Paid Under Prior
Fee Applications:                       $598,045.20

Fees and Expenses
Previously Paid for the Seventh
Interim Application Period:             $ 0.00

Holdback Amount (20% of Fees):          N/A

This is a(n):                           Final Application
18-10509-shl    Doc 1628    Filed 09/02/20 Entered 09/02/20 21:37:35      Main Document
                                        Pg 4 of 23



       Pursuant to Sections 330 and 331 of Title 11 of the United States Code, 11 U.S.C.

§§ 101 et seq. (the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), Rule 2016-1 of the Local Bankruptcy Rules for the

United States Bankruptcy Court for the Southern District of New York (the “Local

Rules”), and the Order Pursuant to Sections 105(a) and 331 of the Bankruptcy Code,

Bankruptcy Rule 2016 and Local Rule 2016-1 Establishing Procedures for Monthly

Compensation and Reimbursement of Expenses of Professionals [Dkt. 82] (the

“Compensation Procedures Order”), Gem Certification & Assurance Lab, Inc., “GCAL”

(the “Applicant” ) submits this final application (the “Final Fee Application”) seeking

allowance and payment of compensation for services rendered and reimbursement of

actual and necessary expenses incurred as appraiser to the Chapter 11 Trustee during (i)

the period May 1, 2020 through July 31, 2020 (the “Seventh Interim Application Period”)

on an interim basis; and (ii) , the period June 29, 2018 through July 31, 2020 (the “Final

Application Period”) on a final basis. In support of this Final Fee Application, the

Applicant respectfully states as follows:

               JURISDICTION, VENUE AND STATUTORY PREDICATES

       1.      This Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and

1334. This is core proceeding under 28 U.S.C. § 157(b). Venue of this proceeding is

proper in this district under 28 U.S.C. §§ 1408 and 1409.

       2.      The statutory predicates for the relief sought in this Fourth Interim Fee

Application are sections 330 and 331 of the Bankruptcy Code, Bankruptcy Rule 2016

and Local Rule 2016-1. This Final Fee Application has been prepared in accordance
18-10509-shl    Doc 1628    Filed 09/02/20 Entered 09/02/20 21:37:35        Main Document
                                        Pg 5 of 23



with General Order M-447, the Amended Guidelines for Fees and Disbursements for

Professionals in Southern District of New York Bankruptcy Cases (as updated June 17,

2013) (the “Local Guidelines”). Attached hereto as Exhibit A is a certification regarding

compliance with the Guidelines.

                                    BACKGROUND

       3.      On February 26, 2018 (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code.

       4.      On June 14, 2018, the Court entered an order approving the appointment

of Richard Levin as chapter 11 trustee (the “Trustee”) in these cases. [Dkt. 227.] Since his

appointment, the Trustee has been managing the Debtors’ estates in an effort to

maximize recoveries for the Debtors’ creditors.

       5.      On July 26, 2018, the Court approved the Trustee’s retention and

employment of GCAL, Inc. as his Appraiser nunc pro tunc to June 29, 2018 (the

“Retention Order”). A copy of the Retention Order is attached hereto as Exhibit B.

                              PRIOR FEE APPLICATIONS

       6.      On October 9, 2018, GCAL filed the First Application of Gem Certification &

Assurance Lab, Inc. as Appraiser to the Chapter 11 Trustee for Interim Allowance of

Compensation for Professional Services Rendered and Reimbursement of Actual and Necessary

Expenses Incurred From June 29, 2018 Through and Including August 31, 2018 (Dkt. 495)

(the “First Interim Fee Application”). The First Interim Fee Application requested

approval and allowance of $74,468.75 in fees and $0.00 in reimbursable expenses for

services rendered during the period from June 29, 2018 through August 31, 2018. On
18-10509-shl    Doc 1628    Filed 09/02/20 Entered 09/02/20 21:37:35      Main Document
                                        Pg 6 of 23



October 31, 2018, the Court approved the First Interim Fee Application in the full

amounts requested (Dkt. 562).

       7.      On March 7, 2019, GCAL filed the Second Application of Gem Certification &

Assurance Lab, Inc. as Appraiser to the Chapter 11 Trustee for Interim Allowance of

Compensation for Professional Services Rendered and Reimbursement of Actual and Necessary

Expenses Incurred From September 1, 2018 Through and Including December 31, 2018 (Dkt.

732) (the “Second Interim Fee Application”). The Second Interim Fee Application

requested approval and allowance of $163,099.50 in fees and $0.00 in reimbursable

expenses for services rendered during the period from September 1, 2018 through

December 31, 2018. On April 18, 2019, the Court approved the Second Interim Fee

Application in the full amounts requested (Dkt. 825).

       8.      On June 26, 2019, GCAL filed the Third Application of Gem Certification &

Assurance Lab, Inc. as Appraiser to the Chapter 11 Trustee for Interim Allowance of

Compensation for Professional Services Rendered and Reimbursement of Actual and Necessary

Expenses Incurred From January 1, 2019 Through and Including April 30, 2019 (Dkt. 954)

(the “Third Interim Fee Application”). The Third Interim Fee Application requested

approval and allowance of $143,662.50 in fees and $0.00 in reimbursable expenses for

services rendered during the period from January 1, 2019 through April 30, 2019. On

July 31, 2019, the Court approved the Third Interim Fee Application in the full amounts

requested (Dkt. 991).

       9.      On October 28, 2019, GCAL filed the Fourth Application of Gem Certification

& Assurance Lab, Inc. as Appraiser to the Chapter 11 Trustee for Interim Allowance of
18-10509-shl    Doc 1628    Filed 09/02/20 Entered 09/02/20 21:37:35      Main Document
                                        Pg 7 of 23



Compensation for Professional Services Rendered and Reimbursement of Actual and Necessary

Expenses Incurred From May 1, 2019 Through and Including August 31, 2019 (Dkt. 1194)

(the “Fourth Interim Fee Application”). The Fourth Interim Fee Application requested

approval and allowance of $105,118.75 in fees and $72,823.21 in reimbursable expenses

for services rendered during the period from May 1, 2019 through August 31, 2019. On

November 26, 2019, the Court approved the Fourth Interim Fee Application in the full

amounts requested (Dkt. 1281).

       10.     On February 27, 2020, GCAL filed the Fifth Application of Gem Certification

& Assurance Lab, Inc. as Appraiser to the Chapter 11 Trustee for Interim Allowance of

Compensation for Professional Services Rendered and Reimbursement of Actual and Necessary

Expenses Incurred From September 1, 2019 Through and Including December 31, 2019 (Dkt.

1424) (the “Fifth Interim Fee Application”). The Fifth Interim Fee Application requested

approval and allowance of $26,878.75 in fees and $0.00 in reimbursable expenses for

services rendered during the period from September 1, 2019 through December 31,

2019. On April 2, 2020, the Court approved the Fifth Interim Fee Application in the full

amounts requested (Dkt. 1460).

       11.     On June 2, 2020, GCAL filed the Sixth Application of Gem Certification &

Assurance Lab, Inc. as Appraiser to the Chapter 11 Trustee for Interim Allowance of

Compensation for Professional Services Rendered and Reimbursement of Actual and Necessary

Expenses Incurred From January 1, 2020 Through and Including April 30, 2020 (Dkt. 1514)

(the “Sixth Interim Fee Application”). The Sixth Interim Fee Application requested

approval and allowance of $11,993.75 in fees and $0.00 in reimbursable expenses for
18-10509-shl    Doc 1628    Filed 09/02/20 Entered 09/02/20 21:37:35       Main Document
                                        Pg 8 of 23



services rendered during the period from January 1, 2020 through April 30, 2020. On

July 20, 2020, the Court approved the Sixth Interim Fee Application in the full amounts

requested (Dkt. 1571).

   SUMMARY OF SERVICES RENDERED AND DISBURSEMENTS INCURRED

        12.    This is the final fee application submitted by GCAL in this case.

        13.    GCAL attaches the following in support of its Final Fee Application:

          Exhibit C is a summary of the compensation sought by GCAL by billing

           category/company for the Seventh Interim and Final Application Periods

          Exhibit D is a list of the professionals who have worked on this case during

           the Seventh Interim and Final Application Periods, the aggregate time

           invested by each individual, the applicable hourly billing rate, and the

           amount of fees attributable to each individual.

          Exhibit E is a summary of the actual and reasonable expenses incurred by

           GCAL during the Final Application Period.

       Narrative Summary of Services Rendered by Billing Category/Company

        14.    The following is a brief description of the principal activities of GCAL’s

professionals during the Final Application Period for each project category/company,

consistent with the requirements of section C(8)(c) of the U.S. Trustee Guidelines and

section A(4)(iii) of the Local Guidelines.

        15.    During the Final Application Period, GCAL professionals assisted the

Trustee with, among other things, preparation of in-house inventory and consigned

inventory in support of monthly operating report preparation, arbitration support,
18-10509-shl    Doc 1628    Filed 09/02/20 Entered 09/02/20 21:37:35     Main Document
                                        Pg 9 of 23



valuation of the various debtors, preparation and inspection of inventory, conducting

and organizing auction sales, litigation support, memo reconciliation, inventory

valuation, and communication with the trustee and his colleagues. During the Final

Application Period, GCAL, Inc. professionals spent a total of 2,317.75 hours on the

foregoing services, having a lodestar value of $529,465.50. During the Seventh Interim

Application Period, GCAL, Inc. professionals spent a total of 22.75 hours on the

foregoing services, having a lodestar value of $4,512.50.

                    EVALUATING THE APPLICANT’S SERVICES

        16.    Section 331 of the Bankruptcy Code provides for interim compensation of

professionals and incorporates the substantive standards of Section 330 of the

Bankruptcy Code to govern the Bankruptcy Court’s award of such compensation.

Section 330 provides that a court may award a professional employed under Section 327

of the Bankruptcy Code “reasonable compensation for actual, necessary services

rendered … and reimbursement for actual, necessary expenses.” Section 330 also sets

forth the criteria for the award of such compensation and reimbursement.

        17.    In determining the amount of reasonable compensation to be awarded,

the court should consider the nature, extent, and the value of such services, taking into

account all relevant factors, including:

               a.    the time spent on such services;

               b.    the rates charged for such services;
18-10509-shl    Doc 1628    Filed 09/02/20 Entered 09/02/20 21:37:35     Main Document
                                       Pg 10 of 23



               c.    whether the services were necessary to the administration of, or

                     beneficial at the time at which the service was rendered toward the

                     completion of, a case under this title;

               d.    whether the services were performed within a reasonable amount

                     of time commensurate with the complexity, importance, and nature

                     of the problem, issue, or task addressed; and

               e.    whether the compensation is reasonable based on the customary

                     compensation charged by comparably skilled practitioners in cases

                     other than cases under this title.

       18.     GCAL respectfully submits that its request for allowance of compensation

is reasonable and appropriate. The services rendered by GCAL were appropriate in

light of GCAL’s role as the Trustee’s appraiser in this case.

                                     CONCLUSION

WHEREFORE, GCAL respectfully requests that this Court enter an order substantially

in the form of Exhibit F (a) approving an interim allowance of appraiser fees in the

amount of $4,512.50 for services rendered and expenses incurred during the Seventh

Interim Application Period; (b) approving a final allowance of appraiser fees in the

amount of $529,465.50 and reimbursement of reasonable and actual expenses in the

amount of $72,823.21 for services rendered during the Final Application Period; (c)

authorizing the Trustee to pay GCAL all allowed fees and allowed expenses that have

not previously been paid; and (d) granting such other and further relief as may be just

and proper.
18-10509-shl   Doc 1628    Filed 09/02/20 Entered 09/02/20 21:37:35   Main Document
                                      Pg 11 of 23




Dated: September 2, 2020
       New York, NY

                                 GEM CERTIFICATION & ASSURANCE LAB, INC


                                 By: ________________________________________
                                 Donald A. Palmieri
                                 580 Fifth Avenue, Suite LL-05
                                 New York, New York 10036
                                 Telephone: (212) 869-8985
                                 Facsimile: (212) 869-2315
                                 Email: iso@gemfacts.com
                                 Appraiser to the Chapter 11 Trustee
18-10509-shl   Doc 1628   Filed 09/02/20 Entered 09/02/20 21:37:35   Main Document
                                     Pg 12 of 23



                                      EXHIBIT A

                          (Certification of Angelo W. Palmieri)
 18-10509-shl        Doc 1628        Filed 09/02/20 Entered 09/02/20 21:37:35          Main Document
                                                Pg 13 of 23




GEM CERTIFICATION & ASSURANCE LAB, INC.
Donald A. Palmieri
580 Fifth Avenue, Suite LL-05
New York, New York 10036
Telephone: (212) 869-8985
Facsimile: (212) 869-2315

Appraiser to the Chapter 11 Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                 :
In re:                                                           :   Chapter 11
                                                                 :
FIRESTAR DIAMOND, INC., et al.                                   :   Case No. 18-10509 (SHL)
                                                                 :
Debtors.    2                                                    :   (Jointly Administered)
                                                                 :
-----------------------------------------------------------------X


 CERTIFICATION OF ANGELO W. PALMIERI OF THE FINAL FEE APPLICATION OF
GEM CERTIFICATION & ASSURANCE LAB, INC. AS APPRAISER TO THE CHAPTER 11
   BANKRUPTCY TRUSTEE FOR COMPENSATION FOR SERVICES RENDERED
   AND REIMBURSEMENT OF EXPENSES INCURRED FOR THE PERIOD FROM
                   JUNE 29, 2018 THROUGH JULY 31, 2020

I, Angelo W. Palmieri, hereby certify that:

           1.      I am a partner of the company Gem Certification & Assurance Lab, Inc.. By

  Order of the Court, dated July 26, 2018, the Trustee was authorized to retain and employ

  GCAL, Inc. as his appraiser nunc pro tunc to June 29, 2018.

           2.      I am the professional designated by GCAL, Inc. with the responsibility for

  compliance with the Amended Guidelines for Fees and Disbursements for Professionals in
18-10509-shl    Doc 1628    Filed 09/02/20 Entered 09/02/20 21:37:35      Main Document
                                       Pg 14 of 23



Southern District of New York Bankruptcy Cases (as updated June 17, 2013) (the “Local

Guidelines”), adopted by the Executive Office for the United States Trustee (the “UST

Guidelines”, and together with the Local Guidelines, the “Guidelines”) and the Order

Pursuant to Sections 105(a) and 331 of the Bankruptcy Code, Bankruptcy Rule 2016 and

      3.       Local Rule 2016-1 Establishing Procedures for Monthly Compensation and

Reimbursement of Expenses of Professionals [Dkt. 82] (the “Interim Compensation Order”).

      4.       This Certification is made in support of GCAL’s Final application (the “Final Fee

Application”) for the allowance of compensation for services rendered and reimbursement of

expenses incurred for the period from June 29, 2018 through and including July 31, 2020.

      5.       I have reviewed the Final Fee Application.

      6.       To the best of my knowledge, information and belief formed after reasonable

inquiry of GCAL Inc.’s accounting personnel, the Final Fee Application complies with the

mandatory guidelines set forth in the Guidelines.

      7.       The fees and disbursements sought are billed at rates and in accordance with

practices customarily employed by GCAL, Inc. and generally accepted by GCAL Inc.’s clients.

      8.       To the best of my knowledge, information and belief formed after reasonable

inquiry of GCAL Inc.’s personnel, GCAL, Inc. does not make a profit in connection with any

disbursements sought in the Final Fee Application.

      9.       To the best of my knowledge, information and belief formed after reasonable

inquiry of GCAL Inc.’s accounting personnel, GCAL, Inc. does not include in the amount of

any disbursements the amortization of the cost of any investment, equipment or capital

outlay.
18-10509-shl    Doc 1628    Filed 09/02/20 Entered 09/02/20 21:37:35    Main Document
                                       Pg 15 of 23



      10.      GCAL, Inc. maintains supporting documentation for each item for which

reimbursement is sought and such documentation is available for review on request by the

Court or the United States Trustee.

      11.      GCAL, Inc. has complied with the provisions requiring it to provide the United

States Trustee for the Southern District of New York and the Debtors with a statement of the

Applicant’s fees and expenses.

      12.      The Notice Parties (as defined in the Interim Compensation Order) will each be

provided with a copy of the Final Fee Application.



Dated: September 2, 2020
       New York, NY


                                  By: ___ _____________________________________
                                  Angelo W. Palmieri
                                  580 Fifth Avenue, Suite LL-05
                                  New York, New York 10036
                                  Telephone: (212) 869-8985
                                  Facsimile: (212) 869-2315
                                  Email: iso@gemfacts.com
                                  Appraiser to the Chapter 11 Trustee
18-10509-shl   Doc 1628   Filed 09/02/20 Entered 09/02/20 21:37:35   Main Document
                                     Pg 16 of 23



                                     EXHIBIT B

                                  (Retention Order)
    18-10509-shl   Doc 1628   Filed 09/02/20 Entered 09/02/20 21:37:35         Main Document
                                         Pg 17 of 23



                                           EXHIBIT C


                               TIME SUMMARY BY CATEGORY
                       For the Period of May 1, 2020 through July 31, 2020

            Billing Category/Company           Blended      Hours            Total
     Firestar/Fantasy/A. Jaffe                   Rate
                                               $206.25      17.00          $3,506.25
     Nirav Modi Inc.                           $175.00       5.75          $1,006.25
     TOTAL                                                  22.75          $4,512.50


                                TIME SUMMARY BY CATEGORY
                       For the Period of June 29, 2018 through July 31, 2020



Billing Category/Company        Hours           Hourly Rate         Total Compensation


Firestar/Fantasy                1,420.50           Mixed                  $371,824.25


FDI Loose Diamonds              226.50             Mixed                  $45,768.75


A. Jaffe                         89.00             Mixed                  $17,812.50


NMI Jewelry                     581.75             Mixed                  $94,060.00

TOTAL                           2,317.75                                  $529,465.50
    18-10509-shl      Doc 1628      Filed 09/02/20 Entered 09/02/20 21:37:35           Main Document
                                               Pg 18 of 23



                                                 EXHIBIT D

                                  TIME SUMMARY BY PROFESSIONAL
                            For the Period of May 1, 2020 through July 31, 2020

     Name                    Position                 Hourly         Hours     Total
     Angelo W. Palmieri      Chief Operating              $175        18.50             $3,237.50
     Donald A. Palmieri      President
                             Officer                  Rate$300         4.25    Compensation
                                                                                        $1,275.00

     TOTAL                                                           22.75                $4,512.50

                                  TIME SUMMARY BY PROFESSIONAL
                   For professional services rendered June 29, 2018 through July 31, 2020


Name                    Position                     Hours       Hourly Rate     Total Compensation
Angelo W. Palmieri      Chief Operating Office       1,195.75       $175                     $208,115.50

Donald A. Palmieri      President                    1,027.50       $300                     $308,025.00

Christy Rawlings        Senior Diamond Grader         15.00         $150                       $2,250.00

Erick Castille          Laboratory Technician         12.00         $100                       $1,200.00

Joseph Waldeck          Laboratory Technician         20.00         $100                       $2,000.00

Sharrie Woodring        Senior Research Gemologist    25.00         $175                       $4,375.00

Halina Kaban            Laboratory Director           5.00          $175                        $875.00

Karen Leow              Senior Diamond Grader         17.50         $150                       $2,625.00
TOTAL                                                2,317.75                                $529,465.50
18-10509-shl    Doc 1628    Filed 09/02/20 Entered 09/02/20 21:37:35          Main Document
                                       Pg 19 of 23



                                            EXHIBIT E

                                    Expense Summary
               For Reimbursed Expenses for June 29, 2018 through July 31, 2020



                      Summary of Expense
                                                        Total Expense
                      Reimbursement
                      Payment of Firestar Staff                  $65,000.00
                      Jewelry Repair                              $6,545.00
                      Malca-Amit Shipping                          $580.00
                      Showcase Rental (JCK)                        $698.21
                      TOTAL                                      $72,823.21
18-10509-shl   Doc 1628   Filed 09/02/20 Entered 09/02/20 21:37:35   Main Document
                                     Pg 20 of 23



                                       EXHIBIT F

                                    (Proposed Order)
 18-10509-shl        Doc 1628        Filed 09/02/20 Entered 09/02/20 21:37:35                  Main Document
                                                Pg 21 of 23



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                 :
In re:                                                           :     Chapter 11
                                                                 :
FIRESTAR DIAMOND, INC., et al.                                   :     Case No. 18-10509 (SHL)
                                                                 :
Debtors.   1                                                     :     (Jointly Administered)
                                                                 :
-----------------------------------------------------------------X


  [PROPOSED] ORDER GRANTING FINAL APPLICATION OF GEM CERTIFICATION &
      ASSURANCE LAB, INC. AS APPRAISER TO THE CHAPTER 11 TRUSTEE FOR
       COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT OF
  EXPENSES INCURRED FOR THE PERIOD FROM MAY 1, 2020 THROUGH JULY 31, 2020

           Gem Certification & Assurance Lab, Inc., appraiser to Chapter 11 Trustee Richard

  Levin (the “Trustee”), has filed an application (the “Application”) for an order approving

  GCAL, Inc. requested compensation and reimbursement of expenses for the period from May

  1, 2020 through July 31, 2020 (the “Application Period”) under sections 330 and 331 of title 11

  of the United States Code, 11 U.S.C. § 101 – 1532 (the “Bankruptcy Code”), Rule 2016 of the

  Federal Rules of Bankruptcy Procedures (the “Bankruptcy Rules”), Local Rule 2016-1 of the

  Local Bankruptcy Rules of the Southern District of New York (the “Local Rules”), and the

  Court’s Order Pursuant to Sections 105(A) and 331 of the Bankruptcy Code, Bankruptcy Rule

  2016 and Local Rule 2016-1 Establishing Procedures for Monthly Compensation and

  Reimbursement of Expenses of Professionals [Dkt. 82] (the “Compensation Procedures

  Order”). The Court has reviewed the Application and has heard statements in support of the

  1
   The Debtors in these jointly administered chapter 11 cases and the last four digits of each Debtor’s federal tax
  identification number are: (i) Firestar Diamond, Inc. (“Firestar”) (2729); (ii) Old AJ, Inc. f/k/a A. Jaffe (“Jaffe”),
  Inc. (4756); and (iii) Fantasy, Inc. (“Fantasy”) (1673).
18-10509-shl    Doc 1628    Filed 09/02/20 Entered 09/02/20 21:37:35       Main Document
                                       Pg 22 of 23



Application at a hearing held before the Court (the “Hearing”) and any objections to the relief

requested in the Application. The Court finds it has jurisdiction and authority over this matter

under 28 U.S.C. § 157 and 1334, the Application is a core proceeding under 28 U.S.C. §

157(b)(2), and venue of this proceeding and the Application in this district is proper under 28

U.S.C. § 1409. GCAL, Inc. has provided appropriate notice of the Application under the

circumstances and no other or further notice is required. Any objections to the relief requested

in the Application having been withdrawn or overruled on the merits, and after due

deliberation, it is ORDERED:

      1.       The Application is granted.

      2.       Gem Certification & Assurance Lab, Inc. is allowed on an interim basis

               compensation in the amount of $4,512.50 for services rendered incurred during

               the Seventh Interim Application Period.

      3.       Gem Certification & Assurance Lab, Inc. is allowed on a final basis

               compensation in the amount of $529,465.50 in fees and $72,823.21 in reasonable

               and actual expenses for services rendered during the Final Application Period.

      3.       The Trustee is authorized to pay GCAL, Inc. all allowed fees and expenses that

               have not previously been paid.

      4.       The Trustee and GCAL, Inc. may take all actions necessary to effect the relief

               granted in this Order.

      5.       To the extent there is any inconsistency between the terms of the Application

               and this Order, the terms of this Order shall govern.

      6.       This Court shall have exclusive jurisdiction to hear and determine all matters
18-10509-shl    Doc 1628    Filed 09/02/20 Entered 09/02/20 21:37:35       Main Document
                                       Pg 23 of 23



               arising from or relating to this Order and its implementation.

      7.       This Order shall be effective and enforceable immediately upon its entry.



                                                         __________________________________

                                                        The Honorable Sean H. Lane
                                                        United States Bankruptcy Judge
